Title: From James Madison to DeWitt Clinton, [3] May 1806
From: Madison, James
To: Clinton, DeWitt


                    
                        Sir
                        Department of State May the [3] 1806
                    
                    The memorial addressed to the President by the Mayor, Aldermen and Common Council of New York on the 28th. April has been duly received, as has your letter of the 26th. to the Department of State, enclosing the depositions of Jesse Pierce and Hezekiah Pratt.
                    The Melancholy incident which has excited so much sympathy, has not failed to mingle itself with the indignation felt by the President at the violations committed by the foreign Ships of War both on our trade and our territory. The danger of such insults had not escaped his attention, and he had accordingly given orders for the employment of a full proportion of the means appropriated by law, in the defence of the Harbor of New York. No time will be lost in carrying these orders into effect.
                    I cannot equally authorise an expectation of the defensive force in Frigates which forms the more immediate object of the Memorial. The limits assigned by law to the Naval establishment for the current year, and the absence of the greatest part of the force beyond the Atlantic, make it impossible to station, for the defence of the trade of New York, a force adequate to a conflict which might result from it.
                    In the mean time the President has thought proper to give effect, by Proclamation, to the provisions made by “An act of Congress for the more effectual preservation of peace in the Ports and Harbors of the United States, and in the waters under their jurisdiction.” A copy of the Proclamation is enclosed, with a request that you will please to have the blanks filled with the names of the Commanders of the Cambrian and Driver Ships of War, and inform me immediately of those inserted. The Proclamation may be made public as soon as you have filled the blanks.
                    It is presumed that if the homicide should have taken place within the jurisdiction of the State of New York or New Jersey, that the proper state Court will be employed in the prosecution of the Author of the crime. Should it be found that the case falls within the jurisdiction of the United States, the District Attorney at New York will of course institute prosecutions under their authority.
                    From a conversation with Mr. Merry, I learn that four Officers belonging to the British Ships of War off the Harbor of New York, were in the City, without a possibility under actual circumstances of returning to their Ships; and that this circumstance had prevented the departure of the Frigates. You will observe that it will comport with the Proclamation of the President that they be not restrained from the means of returning. With great respect & esteem I have the honor to be Sir Your most Obedt. servt
                    
                        James Madison
                    
                 